252 So.2d 667 (1971)
259 La. 770
Charles E. SCHWING et al.
v.
The CITY OF BATON ROUGE et al.
No. 51633.
Supreme Court of Louisiana.
October 1, 1971.
Application denied; on the facts found by the Court of Appeal, there is no error of law in their judgment.
SANDERS, J., is of the opinion that a writ should be granted as to Assignment of Error No. 3.
TATE, J., feels that a writ should be granted due to the public importance of the question, even though (as the majority noted) under "the facts found by the Court of Appeal" (namely that the Master Plan putting property owners on notice was not filed until after the subdivision plan and building permit were denied) the result in this case may be correct.